891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruth KECK (Widow of Lenis Weir Keck), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3901.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This court entered an order on October 18, 1989, directing the petitioner to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late petition for review.   Although petitioner has failed to respond, Irene Farmer has asked leave of the court to be relieved as petitioner's lay representative.


2
A review of the documents before the court indicates that Irene Farmer participated as a lay representative in the administrative proceedings.   The decision of the Benefits Review Board was entered July 31, 1989.   The petition for review was filed on petitioner's behalf by Irene Farmer on October 2, 1989.   This filing occurred three days late.  33 U.S.C. § 921(c);   Mussatto v. Director, Office of Workers' Compensation Programs, 855 F.2d 513, 514 (8th Cir.1988) (per curiam);   Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366, 369 (6th Cir.1988) (per curiam);   Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165 (6th Cir.1987) (order).


3
In addition to the petition for review having been late, such document was not signed by the proper person.   Parties may plead and conduct their own cases personally or by counsel as provided by 28 U.S.C. § 1654.   Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 830-31 (7th Cir.1986) (per curiam);   Herrera-Venegas v. Sanchez-Rivera, 681 F.2d 41, 42 (1st Cir.1982) (per curiam).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.   Under the provisions of 28 U.S.C. § 1654, Irene Farmer is not permitted to represent the petitioner.